Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/06/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “weight data artificial intelligence (AI) analytics module;” “hair and scalp data AI analytics module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “weight comparison module 253” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
1.	Claim 18 objected to because of the following informalities: the claim is written in such a way (particularly transition between the claim preamble and the claim body) that is unclear to understand what is further configured to store the body weight, sets of body scan parameters and weight management recommendations of each of the identified vehicle seat occupants of each of the plurality of vehicles as unstructured data.  Appropriate correction is required. For the purpose of this examination, claim 18 will be interpreted as the following: “18. The system of claim 17, wherein the weight management application is further configured to store the body weight, sets of body scan parameters and weight management recommendations of each of the identified vehicle seat occupants of each of the plurality of vehicles as unstructured data,” taking into consideration that claim 18 depends on claim 17, and in view of the specification. 

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “weight data artificial intelligence (AI) analytics module;” “hair and scalp data AI analytics module;” ”body scan analysis module;” “identity module;” “weight comparison module;” “weight analysis module;” “onboard communications module;” “registration module;” “weight management recommendation module” in claims 7, 9, 11, 13, 15-17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1, 11 and 19 recite the limitation "the weight of a vehicle seat occupant" in the preambles of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.2	Claims 7, 9 and 20 recite the limitation "the hair and scalp data AI analytics module" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.3	Claim  13 recites the limitation "the respective onboard communications module" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.4	Claims 7, 9, 11, 13, 15-17 and 20 recite the following limitations/features: “weight data artificial intelligence (AI) analytics module;” “hair and scalp data AI analytics module;” ”body scan analysis module;” “identity module;” “weight comparison module;” “weight analysis module;” “onboard communications module;” “registration module;” “weight management recommendation module,” which is unclear whether the claimed “modules” are hardware, firmware, or software, which renders the claims indefinite. 
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as receiving request/command/information/data; analyzing received request/command/information/data; generating report(s); determining a set of body scan parameters from the body scan; identifying/recognizing occupant by matching sensor signature/reading to sensor signature/reading stored in database; determining changes between current body weight and stored body weight; generating weight management recommendation by correlating the data (i.e., set of body scan parameters, weight changes, driving/traveling history/trip information of venues visited during earlier time period with information related to driver’s profile/weight management); being operatively connected to CPU; transmitting information/data; registering vehicle/smart device with an application; generating search queries; registering sponsors of weight related treatment or products, it is still unclear to understand whether the claimed “modules” are hardware, firmware, or software, which renders the claims indefinite.                         
Additionally, neither specification nor drawing indicate what the claimed/specified “modules” are, whether the claimed/specified “modules” are hardware, firmware, or software, or structure elements/components of other system’s bigger structure(s). The specification, in numerous paragraphs and figures, only provides support for what the claimed/specified “modules” are configured or capable to do, and what other systems elements the claimed/specified “modules” are in connection with, BUT, HOWEVER, the specification is silent about whether the claimed/specified “modules” are hardware, firmware, or software, which renders the claims indefinite. 
Hence, for the purpose of this examination, it will be interpreted that the claimed/specified “modules” are actual units or similar hardware devices, such as CPU Control Processing Units, or hardware devices connected to a CPU Control Processing Unit; thereby providing structure to the bodies of the claims.  
1.1.5	Claims 2-10, 12-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, mental process grouping, organizing human activities) without significantly more.
1.1.1 	Claims 1, 11 and 19, while each reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “detecting/observing information/data, identifying/measuring information/data, comparing/matching information/data with stored information/data, timestamping information/data, storing the detected/observed and identified/measured information/data, determining/correlating changes in information/data, generating recommendation from the determined/correlated/analyzed information/data, notifying of the recommendation, updating memory with the recommendation; and transmitting the changed/updated information/data to a data lake (another data base/memory).”                     
In short, the claims are directed to "observing/detecting and gathering data/information," "identifying/measuring data/information," “comparing/matching information/data with stored data/information,” “storing data/information," “determining/correlating changes in data/information,” “generating recommendation from the determined/correlated/analyzed data/information,” “notifying of the recommendation,” “updating memory with the recommendation,” “transmitting the changed/updated data/information to data lake (another data base/memory,” which is an abstract idea that falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as "observing and gathering data/information," “comparing/matching data/information with store/memorized data/information,” “determining/correlating  changes in data/information,” “generating recommendation from determined/correlated/analyzed data/information,” “notifying of the recommendation,” “updating memory with the recommendation,” “transmitting the changed/updated data/information to data lake/data bank (another data base/memory,” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information. 
Additionally, the abstract idea is not integrated into a practical application because merely using a computer and sensor(s) as tools to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a higher level of generality (e.g., a memory, one or more processors coupled to the memory, sensors/detectors, non-transitory computer readable storage medium storing computer instructions, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, data store and a processing resource) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., generating mapping data for use by an autonomous vehicle) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims 2-10, 12-18 and 20 do not further limit independent claims 1, 11 and 19 such as to transform the claimed invention into more than an abstract idea.
1.1.2	The bodies of claims 7, 9, 11, 13, 15-17 and 20 recite “weight data artificial intelligence (AI) analytics module;” “hair and scalp data AI analytics module;” ”body scan analysis module;” “identity module;” “weight comparison module;” “weight analysis module;” “onboard communications module;” “registration module;” “weight management recommendation module.” Therefore claims 7, 9, 11, 13, 15-17 and 20 are non-statutory because they are directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application. 
For examination purposes, the examiner will interpret the “modules” to be actual units or similar hardware devices, such as CPU Control Processing Units, or hardware devices connected to a CPU Control Processing Unit; thereby providing structure to the bodies of the claims.  
1.1.3	Claims 10 and 12-18 rejected under 35 U.S.C. 101 because of their dependencies on rejected independent and dependent claims, and for failing to cure the deficiencies listed above.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-4, 11-12 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over UNNERVIK (US 20200164771A1) in view of Fields (US 10157423B1), further in view of Wang (US 20200217677A1), and further in view of Yuen (US 9173576B2).
As per claims 1, 11 and 19, UNNERVIK discloses through the invention (see entire document) a method/system/non-transitory computer readable medium having instructions stored therein for managing the weight of a vehicle seat occupant using vehicle cameras and vehicle weight sensors (see entire document, particularly Para [0030, 0036, 0149, 0158, 0203]), comprising: 
detecting an approach of the vehicle seat occupant to the vehicle and generating a presence signal (see entire document, particularly Para [0203]); 
performing a body scan of the vehicle seat occupant upon receiving the presence signal (see entire document, particularly Para [0149, 0156, 0203]); 
timestamping and storing scanned/sensed/detected data/information in a vehicle memory (see entire document, particularly Para [0025, 0129, 0225]); 
determining a set of body scan parameters from the body scan of the vehicle seat occupant (see entire document, particularly Para [0149, 0156, 0203]); 
recording a sensor signature of the vehicle seat occupant (see entire document, particularly Para [0149, 0156, 0203]); 
identifying the vehicle seat occupant (see entire document, particularly Para [0100, 0149, 0156, 0203-0204, 0227]); 
measuring a current body weight of the vehicle seat occupant (see entire document, particularly Para [0149, 0158, 0160, 0203]); 
accessing records regarding the vehicle seat occupant during the earlier time period (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)). 
UNNERVIK does not explicitly disclose through the invention, or is missing timestamping and storing the body scan in a vehicle memory; identifying the vehicle seat occupant by matching the sensor signature to a set sensor signatures of registered vehicle seat occupants stored in the vehicle memory; timestamping and storing the current body weight in the vehicle memory; determining changes between the current body weight and at least one stored body weight of the vehicle seat occupant having a timestamp recorded during an earlier time period; accessing GPS records regarding venues visited by the vehicle seat occupant during the earlier time period; correlating the weight changes, the set of body scan parameters and the GPS records of venues visited with weight information stored in the vehicle memory to generate a weight analysis; generating a weight management recommendation from the weight analysis; notifying the vehicle seat occupant of the weight management recommendation; updating the vehicle memory with the weight management recommendation; and transmitting the body weight changes and the body scan parameters to a data lake.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10). 

As per claim 3, UNNERVIK does not explicitly disclose through the invention, or is missing comparing the current body weight with each body weight from an earlier time period until one of a change is detected and all body weights having earlier timestamps have been compared to the current body weight.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48).

As per claim 4, UNNERVIK further discloses through the invention (see entire document) recording the sensor signature by at least one of an internal vehicle camera, an audio sensor, a fingerprint sensor, and a retinal sensor (see entire document, particularly Para [0149, 0156, 0203]).

As per claim 12, UNNERVIK further discloses through the invention (see entire document) at least one internal vehicle sensor that includes a plurality of interior cameras, each camera having a field of view focused at the level of a face of a vehicle seat occupant, each camera configured to record a facial record of the vehicle seat occupant (see entire document, particularly Para [0030, 0036, 0149, 0158, 0203]).

2.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over the combination of UNNERVIK, Fields, Wang and Yuen, further in view of GOUZE (US 20180230197A1).
As per claim 2, UNNERVIK does not explicitly disclose through the invention, or is missing determining changes between the current body weight and at least one stored body weight of the vehicle seat occupant having a timestamp recorded during an earlier time period selected from at least one of: 
greater than two weeks and less than five years before the current body weight; 
greater than one month and less than three months before the current body weight; and 
greater than six months and less than one year before the current body weight.
However, Yuen teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
GOUZE, in turn, teaches through the invention (see entire document), particularly in Para [0116], changes in body weight … that can be monitored over a period of time, e.g., 1, 2, 3, 4 or more times per month or per year or approximately every 1, 2, 3, 4, 5, 6, 7, 8, 12 or 16 weeks. 
Additionally, the Examiner finds that GOUZE reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and GOUZE teach on determining/monitoring/recording changes between current body weight and stored body weight periodically (e.g., certain number of days, weeks, months, years, etc.).
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by GOUZE. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor changes in body weight over a period of time, e.g., 1, 2, 3, 4 or more times per month or per year or approximately every 1, 2, 3, 4, 5, 6, 7, 8, 12 or 16 weeks (e.g., progress toward weight loss goal) (see entire GOUZE document, particularly Para [0116]).

3.	Claims 5-10, 13-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over the combination of UNNERVIK, Fields, Wang and Yuen, further in view of KIM (US 20210168602A1), and further in view of Goldberg (US 20050071197A1).
As per claim 5, UNNERVIK further discloses through the invention (see entire document) creating a user profile for each vehicle seat occupant including at least a facial image, an age, a height, a weight, a gender, an ethnic group, an address, a credit card number and medical diseases of the vehicle seat occupant (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)).
UNNERVIK does not explicitly disclose through the invention, or is missing registering the vehicle with a weight management application by creating public and private pair keys in a vehicle computing system of the vehicle; 
transmitting the public key to the weight management application; 
providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 6, UNNERVIK does not explicitly disclose through the invention, or is missing  combining the vehicle seat occupant identification, the body weight changes, the set of body scan parameters and the GPS records of venues visited into a data packet; transmitting the data packet to the weight management application.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10). 

As per claim 7, UNNERVIK does not explicitly disclose through the invention, or is missing  receiving, by the weight management application, the data packet; 
requesting, by the weight management application, a search related to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
receiving the request by a weight data artificial intelligence (AI) analytics module; 
querying the data lake for information relating to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
searching, by the data lake, unstructured data and structured databases for matches to the query; 
receiving, by the hair and scalp data AI analytics module, the matches to the query; 
analyzing, by the weight data AI analytics module, the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions; 
generating, by the weight data AI analytics module, a weight report; 
providing the weight report to the weight management application for correlation with the vehicle seat occupant user profile; 
generating a weight management recommendation; 
transmitting the weight management recommendation to the vehicle; 
updating the vehicle memory; and 
delivering the weight management recommendation to the vehicle seat occupant.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 8, UNNERVIK further discloses through the invention (see entire document) creating a vehicle seat occupant user profile including at least a facial image, an age, a height, a weight, a gender, an ethnic group, an address, a credit card number and previous weight and medical diseases of the vehicle seat occupant (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)).
UNNERVIK does not explicitly disclose through the invention, or is missing registering a smart device of the vehicle seat occupant with the weight management application by: 
creating public and private pair keys with a smart device of the vehicle seat occupant; 
transmitting the public key to the weight management application; and 
providing a list of preferred weight management professionals, dieticians, weight management centers, fitness centers and retail outlets.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 9, UNNERVIK does not explicitly disclose through the invention, or is missing requesting, by the weight management application, a search related to the vehicle seat occupant weight information record; 
receiving the request by a weight data artificial intelligence (AI) analytics module; 
querying the data lake for information relating to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
searching, by the data lake, unstructured data and structured databases for matches to the query; 
receiving, by the hair and scalp data AI analytics module, the matches to the query; 
analyzing, by the weight data AI analytics module, the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions; 
generating, by the weight data AI analytics module, a weight report; 
providing the weight report to the weight management application for correlation with the vehicle seat occupant user profile; 
generating a weight management recommendation; 
transmitting the weight management recommendation to the smart device of the registered vehicle seat occupant.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 

As per claim 10, UNNERVIK does not explicitly disclose through the invention, or is missing weight management recommendation that comprises at least one of: 
recommending a medical practitioner based on a home location or a current location of the vehicle seat occupant; 
recommending a weight management professional based on a home location or a current location of the vehicle seat occupant; 
recommending a dietician based on a home location or a current location of the vehicle seat occupant; 
recommending a weight management center based on a home location or a current location of the vehicle seat occupant; 
recommending a fitness center based on a home location or a current location of the vehicle seat occupant; 
recommending a fitness trainer based on a home location or a current location of the vehicle seat occupant; 
recommending weight management products; 
recommending retail websites of weight management products; 
recommending retail outlets for weight management products based on a home location or a current location of the vehicle seat occupant; 
recommending an exercise program; 
recommending low calorie restaurants based on a home location or current location of the vehicle seat occupant and the restaurant visit frequency record; and 
recommending a weight management regime.
However, Goldberg teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 


As per claim 13, UNNERVIK does not explicitly disclose through the invention, or is missing weight management application located in a data center, the weight management application including: 
a registration module configured for registering each vehicle of the plurality of vehicles with the weight management application; 
a transceiver configured for receiving the first data packet from the onboard communications module of each vehicle; 
a weight analysis processor configured for requesting a search related to the body weight changes, the set of body scan parameters and the GPS records of venues visited of each vehicle seat occupant; 
wherein the data center includes: 
a weight data artificial intelligence (AI) analytics module configured to receive the request and generate search queries related to the body weight changes, the set of body scan parameters and the GPS records of venues visited of each vehicle seat occupant; 
wherein the data lake is configured to receive the search queries and conduct the search of unstructured data and structured databases for matches to the queries; 
wherein the weight data AI analytics module is further configured to analyze the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions and to generate a weight report; 
wherein the weight analysis processor is further configured to correlate the weight report with the vehicle seat occupant user profile; 
a weight management recommendation module configured to generate a vehicle seat occupant weight management recommendation; 
wherein the transceiver is further configured to transmit the vehicle seat occupant weight management recommendation to the respective onboard communications module of the vehicle occupied by the vehicle seat occupant.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 14, UNNERVIK does not explicitly disclose through the invention, or is missing weight management recommendation that comprises a recommendation to at least one of: 
a medical practitioner based on a home location or a current location of the vehicle seat occupant; 
a weight management professional based on a home location or a current location of the vehicle seat occupant; 
a dietician based on a home location or a current location of the vehicle seat occupant; 
a weight management center based on a home location or a current location of the vehicle seat occupant; 
a fitness center based on a home location or a current location of the vehicle seat occupant; 
weight management products; retail websites for obtaining weight management products; 
retail outlets for obtaining weight management products based on a home location or a current location of the vehicle seat occupant; 
an exercise program; 
low calorie restaurants based on a home location or current location of the vehicle seat occupant and the restaurant visit frequency record; and 
a weight management regime.
However, Goldberg teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 

As per claim 15, UNNERVIK does not explicitly disclose through the invention, or is missing an application memory including: 
a first database of subscriber information, the subscriber information including a user profile of each vehicle seat occupant of each of the plurality of vehicles; 
a second database of sponsored content, wherein the sponsored content includes lists of medical practitioners, weight management professionals, dieticians, fitness centers, fitness trainers, weight management products, retail websites or retail outlets for purchasing weight management products and restaurants in the home location or current location of the vehicle seat occupant; and 
wherein the registration module is further configured to register sponsors of weight related treatment or products.
However, Goldberg teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 

As per claim 16, UNNERVIK does not explicitly disclose through the invention, or is missing registration module further configured to register a smart device of a vehicle seat occupant travelling in any of the plurality of vehicles with the weight management application, wherein registering the smart device includes: 
receiving a public key from the smart device; 
requesting profile information from the vehicle occupant including age, weight, gender, ethnic origins, previous weight and medical diseases of the vehicle seat occupant; 
requesting lists of preferred medical practitioners, weight management professionals, dieticians, weight management centers, fitness centers, fitness trainers, weight management products and retail outlets; and 
storing the public key, personal information and lists in the application memory.

However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 17, UNNERVIK further discloses through the invention (see entire document) receiving a body scan and current weight of the registered vehicle seat occupant whenever the vehicle seat occupant travels in any of the plurality of vehicles registered with the weight management application; perform an analysis of the body scan and detect body scan parameters (see entire document, particularly Para [0149, 0156, 0203]).
UNNERVIK does not explicitly disclose through the invention, or is missing weight management application further configured to: 
detect changes between a current body weight and at least one body weight of the vehicle seat occupant stored in the application memory having a timestamp recorded during an earlier time period; 
access GPS trip information regarding venues visited by the vehicle seat occupant during the earlier time period; 
request a search by the weight data AI analytics module of the data lake for information related to the body weight changes and the body scan of the registered vehicle seat occupant; 
wherein the weight data AI analytics module is further configured to receive the request and generate search queries related to the body weight changes, the set of body scan parameters and the GPS records of venues visited of the registered vehicle seat occupant; 
wherein the data lake is configured to receive the search queries and conduct the search of unstructured data and structured databases for matches to the queries; 
wherein the weight data AI analytics module is further configured to analyze the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions and to generate a weight report; 
wherein the weight analysis processor is further configured to correlate the weight report with the vehicle seat occupant user profile; 
wherein the weight management recommendation module is further configured to generate a weight management recommendation for the registered vehicle seat occupant; and 
wherein the transceiver is further configured to transmit the weight management recommendation to the smart device of the registered vehicle seat occupant.
However, Yuen teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
KIM, in turn, teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); 
by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 18, UNNERVIK does not explicitly disclose through the invention, or is missing weight management application further configured to store the body weight, sets of body scan parameters and weight management recommendations of each of the identified vehicle seat occupants of each of the plurality of vehicles as unstructured data.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
Fields, in turn, teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10);  
by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 20, UNNERVIK further discloses through the invention (see entire document) creating a user profile for each vehicle seat occupant including at least a facial image, an age, a height, a weight, a gender, an ethnic group, an address, a credit card number and medical diseases of the vehicle seat occupant (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)).
UNNERVIK does not explicitly disclose through the invention, or is missing registering the vehicle with a weight management application by creating public and private pair keys in a vehicle computing system of the vehicle; 
transmitting the public key to the weight management application; 
providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant;
combining the vehicle seat occupant identification, the body weight changes, the set of body scan parameters and the GPS records of venues visited into a data packet; 
transmitting the data packet to the weight management application; 
receiving, by the weight management application, the data packet;
requesting, by the weight management application, a search related to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
receiving the request by a weight data artificial intelligence (AI) analytics module; 
querying a data lake for information relating to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
searching, by the data lake, unstructured data and structured databases for matches to the query; 
receiving, by the hair and scalp data AI analytics module, the matches to the query; 
analyzing, by the weight data AI analytics module, the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions; 
generating, by the weight data AI analytics module, a weight report; 
providing the weight report to the weight management application for correlation with the vehicle seat occupant user profile; 
generating a weight management recommendation; 
transmitting the weight management recommendation to the vehicle; 
updating the vehicle memory; and 
delivering the weight management recommendation to the vehicle seat occupant.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
Fields, in turn, teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10);  
by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).



	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662